Case: 20-60106       Document: 00516192545        Page: 1    Date Filed: 02/04/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 4, 2022
                                   No. 20-60106                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Okanlawan O. Norbert,

                                                            Defendant—Appellee.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 3:19-cr-50


   Before Owen, Chief Judge, and Davis, Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
   Wilson, Circuit Judges.

   Per Curiam:
         The judgment of the district court is AFFIRMED by an equally
   divided court.